FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BENNIE DIXON,                                    No. 09-17413

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02027-JAH-
                                                 CAB
  v.

CHIEF WILLIAM LANSDOWNE, San                     MEMORANDUM *
Diego Police Department; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Bennie Dixon appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging false arrest and excessive force claims. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Luchtel v.

Hagemann, 623 F.3d 975, 978 (9th Cir. 2010), and we affirm.

      The district court properly granted summary judgment as to Dixon’s false

arrest claim because the undisputed facts indicate that probable cause existed to

arrest Dixon. See Norse v. City of Santa Cruz, 629 F.3d 966, 978 (9th Cir. 2010)

(en banc) (to prevail on the merits of a false arrest claim, a plaintiff must

“demonstrate that there was no probable cause to arrest”).

      The district court properly granted summary judgment as to Dixon’s

excessive force claim based on qualified immunity because Dixon failed to raise a

genuine dispute of material fact as to whether the officers used an unreasonable

amount of force in subduing him, and “a reasonable officer could have thought the

force used was needed[.]” Luchtel, 623 F.3d at 982-83.

      AFFIRMED.




                                            2                                   09-17413